                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:10CR352

        vs.
                                                         MEMORANDUM AND ORDER
MICHAEL K. TRAMP,

                      Defendant.


       This matter is before the Court on the Defendant’s “Petition Seeking Judicial

Recommendation to Bureau of Prisons to Recalculate Good Conduct Time Amendment

Enacted in the First Step Act Promptly,” ECF No. 42.

       The First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), among many other

things, amended 18 U.S.C. § 3624(b)(1) to modify the method by which the Bureau of

Prisons is required to calculate inmate good time credits. Tramp contends the Bureau of

Prisons has delayed implementation of the new good time calculation because the

Bureau erroneously interprets the First Step Act’s amendment of § 3624(b)(1), in Section

102 of the Act, to be contingent upon other provisions in Section 102.

       While this Court retains jurisdiction over matters concerning the imposition of the

sentence in this case, it does not have jurisdiction over matters concerning the

Defendant’s conditions of confinement or the execution of his sentence.             See, e.g.,

DeSimone v. Lacy, 805 F.2d 321, 323 (8th Cir. 1986) (stating “only matters concerning

the conditions of confinement or the execution of a sentence are within the subject matter

jurisdiction of the court presiding in the district in which a prisoner is incarcerated[,]” and

that “[a] district court does not have subject matter jurisdiction over issues concerning the
imposition of a sentence by another district court . . . .”) (citing Lee v. United States, 501

F.2d 494, 499-500 (8th Cir. 1974); Gravink v. United States, 549 F.2d 1152 (8th Cir.

1977); United States v. Fraser, 688 F.2d 56 (8th Cir. 1982). Accordingly, if the Defendant

wishes to challenge the Bureau of Prisons’ calculation of his good time credits, the speed

at which the good time is credited, or the Bureau’s interpretation of Section 102 of the

First Step Act, he must bring any such challenge in the district court having jurisdiction

over the facility in which he resides.

       Accordingly,

       IT IS ORDERED:

       1. The Defendant’s “Petition Seeking Judicial Recommendation to Bureau of
       Prisons to Recalculate Good Conduct Time Amendment Enacted in the First
       Step Act Promptly,” ECF No. 42, is denied, without prejudice; and
       2. The Clerk will mail a copy of this Memorandum and Order to the
       Defendant at his last known address.


       Dated this 11th day of June 2019.
                                                  BY THE COURT:
                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge




                                              2
